 1

 2

 3

 4

 5

 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    ROSS ALLEN WARDLAW,                                Case No. 1:19-cv-00848-EPG (PC)
13                        Plaintiff,                     ORDER TO SUBMIT SIGNED APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS OR
14            v.                                         PAY FILING FEE WITHIN THIRTY (30)
                                                         DAYS
15    N. GRIFFITH, et al.,
16                        Defendants.
17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.

20   ' 1915. However, Plaintiff=s application to proceed in forma pauperis was deficient in that it did

21   not include Plaintiff's signature. Each document submitted for filing must include the original

22   signature of the filing party or parties. Local Rule 131; F.R.C.P. 11(a).

23           Accordingly, IT IS HEREBY ORDERED that, within thirty (30) days of the date of

24   service of this order, Plaintiff shall submit the enclosed application to proceed in forma pauperis,
25   with Plaintiff's signature, or in the alternative, pay the $400.00 filing fee for this action.
26   /////
27   /////
28
                                                          1
 1        Failure to comply with this order will result in dismissal of this action.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   June 20, 2019                              /s/
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
